Citation Nr: 0015045	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-17 846	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for reflex sympathetic 
dystrophy of the right upper extremity, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  
INTRODUCTION

The veteran had active military service from April 1958 to 
February 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued on January 12, 1993, 
and November 21, 1995, by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the January 1993 determination, the RO denied the 
veteran's claim for a rating higher than 40 percent for a 
service-connected right shoulder disability.  Following a 
hearing held at the RO on September 14, 1993, in connection 
with the veteran's appeal of that ruling, the hearing officer 
granted service connection for reflex sympathetic dystrophy 
of the right upper extremity with carpal tunnel syndrome as 
disability secondary to the right shoulder disability.  A 
rating board decision of January 1994, implemented the 
hearing officer's ruling by assigning a 10 percent rating for 
reflex sympathetic dystrophy from January 3, 1992, the date 
of the veteran's claim for increase.  That rating was later 
confirmed by the rating decision of November 21, 1995.  In 
February 1996, the RO held that the veteran's appeal to the 
Board with respect to the rating for the right shoulder 
disability had not been timely filed.  

By a decision of October 15, 1997, the Board found that a 
substantive appeal as to the issue of entitlement to an 
increased rating for residuals of a right shoulder disability 
had been timely filed.  The Board remanded that issue to the 
RO for further development consisting of a VA orthopedic 
examination of the veteran and readjudication in light of the 
examination findings.  The October 15, 1997, Board decision 
further held that an increased rating of 30 percent was 
warranted for the service-connected neurological disability, 
reflex sympathetic dystrophy with right carpal tunnel 
syndrome.  

The veteran appealed the October 15, 1997, Board decision to 
the United States Court of Veterans Appeals (later renamed 
United States Court of Appeals for Veterans Claims) (Court), 
and on April 20, 1998, the Court vacated the Board's decision 
to the extent that it had denied a rating higher than 
30 percent for the neurological disability.  The Court's 
order granted an unopposed motion by the Secretary of 
Veterans Affairs (Secretary) for remand of the case to the 
Board for action consistent with the discussion set forth in 
the motion.  

To effectuate the Court's mandate, the Board remanded the 
case to the RO on November 12, 1998, with instructions that 
the RO obtain any additional VA outpatient treatment records 
dated since August 1986, accord the veteran an opportunity to 
submit additional evidence or argument, and schedule the 
veteran for a special neurological examination to determine 
the current severity of reflex sympathetic dystrophy of the 
right upper extremity with carpal tunnel syndrome.  

The November 12, 1998, Board decision explained that to 
comply with the Court's order, the Board was also obligated 
to develop the issue of entitlement to service connection of 
degenerative arthritis of the wrist as an issue inextricably 
intertwined with the issue of entitlement to an increased 
rating for the nerve disability.  Harris v. Derwinski, 
1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board 
instructed the RO to develop and adjudicate this issue.  The 
RO was asked to notify the veteran of the determination made, 
advise him of his appellate rights and the procedures for 
asserting those rights, and ensure that he was given an 
opportunity to complete all steps necessary to appeal the 
decision under 38 U.S.C.A. § 7105.  The veteran underwent 
orthopedic and neurological examinations in May 1999.  An 
August 25, 1999, supplemental statement of the case 
addressing the rating for the right shoulder injury notified 
him that the claim for an increased rating higher than 
40 percent remained denied.

The Board review herein thus consolidates two separate but 
parallel lines of adjudication previously undertaken by the 
Board involving: (1) the issue of entitlement to an increased 
rating for the right shoulder disability, which was remanded 
by the Board in October 1997, and (2) the issues of 
entitlement to a higher rating for reflex sympathetic 
dystrophy with carpal tunnel syndrome and entitlement to 
service connection for degenerative arthritis of the right 
wrist, both of which were remanded by the Board in November 
1998 pursuant to the Court's order.  

In the introduction to the November 1998 remand, the Board 
pointed out that the veteran's representative, the Paralyzed 
Veterans of America, Inc., had raised the additional issues 
of entitlement to a total rating for compensation purposes 
based on individual unemployability (TRIU) and the issue of 
entitlement to special monthly compensation based on loss of 
use of the right upper extremity.  These matters were not 
before the Board and were instead referred to the RO for 
appropriate action.  Both issues were ignored by the RO.  The 
veteran's current representative, The American Legion, 
pursuant to a power of attorney executed by the veteran in 
March 1999, has reiterated the veteran's claim of entitlement 
to both a TRIU and special monthly compensation based on loss 
of use.  Accordingly, the Board again refers both matters to 
the RO for appropriate consideration in response to the 
representatives' requests.  


REMAND

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . The Court takes this 
opportunity to remind the Secretary that 
the holdings of this decision are 
precedent to be followed in all cases 
presently in remand status.  See Tobler 
v. Derwinski, 2 Vet. App. 8 (1991).  
(Emphasis supplied)

The ruling in Stegall requires that each issue on appeal be 
remanded to the RO for completion of the actions specified in 
the prior remands by the Board in October 1997 and November 
1998.  The Court's decision does not give the Board any 
discretion to consider whether failure to obtain the 
requested information or undertake the requested adjudication 
would constitute harmless error.

A.  Increased Rating for Right Shoulder Disability.  

Service connection for residuals of a right shoulder injury 
was granted in 1960 on the basis of information in service 
medical records to the effect that the veteran had injured 
the shoulder accidentally while playing football.  The 
medical evidence shows that he has undergone several surgical 
procedures.  The assignment of a 40 percent rating in April 
1989 was based on findings by a hearing officer to the effect 
that efforts to repair the shoulder surgically had been 
unsuccessful and that there was limitation of motion of the 
shoulder with exquisite tenderness across the scapula and 
decreased strength in the surrounding muscles.  The 
disability is currently rated under 38 C.F.R. § 4.71a, 
Code 5201 (1999), based on limitation of motion of the arm.  

Since the disability is rated on the basis of limitation of 
motion and the veteran alleges persistent complaints of pain, 
the rating must be reviewed in light of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein the Court 
held that when functional loss due to pain is alleged, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Although 40 percent is the maximum rating assignable under 
Code 5201, the veteran is potentially entitled to a 
50 percent rating under Code 5200 for ankylosis of the 
shoulder at a favorable angle or for impairment of a shoulder 
equivalent to ankylosis at a favorable angle.  Hence, 
38 C.F.R. §§ 4.40 and 4.45 continue to be applicable, and 
medical findings adequate for analysis of the issue under 
those two regulations and DeLuca are required.  For a DeLuca 
analysis, specificity of findings regarding functional loss 
due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  
"It is essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  When a veteran 
claims functional loss due to pain, "[t]he medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the [joint] is used repeatedly over a period of time."  
Id.  

In remanding the appeal in October 1997, the Board noted the 
applicability of DeLuca and §§ 4.40 and 4.45 in adjudicating 
the claim in light of impairment resulting from limitation of 
motion due to pain.  The Board ordered an examination that 
would supply specific findings regarding weakened movement 
and excess fatigability as well as an opinion as to whether 
there is a significant limitation of functional ability 
during flareups or on repeated use over a period of time.  
The veteran underwent a VA orthopedic examination in May 1999 
which resulted in a partial description of the disability of 
the shoulder and a listing of the degrees of range of motion 
but did not include the specific findings requested by the 
Board.  The report is not detailed or comprehensive enough to 
permit a proper DeLuca analysis.

The RO reviewed the claim in August 1999.  Although the 
supplemental statement of the case sets forth in full the 
text of the May 1999 examination, the analysis of the 
significance of the findings reported therein is limited to a 
notation that no ankylosis of the shoulder was present, with 
no discussion of the specific criteria applied or the 
requirements of DeLuca.  No attempt to remedy the deficiency 
of the examination report by returning it to the examining 
facility under 38 C.F.R. § 4.2 was undertaken.

B.  Increased Rating for Reflex Sympathetic Dystrophy of the 
Right Upper Extremity with Carpal Tunnel Syndrome.

Service connection was granted for sympathetic reflex 
dystrophy of the right upper extremity with carpal tunnel 
syndrome in December 1993 on the basis of medical information 
showing that the veteran had developed this disorder as a 
consequence of the right shoulder injury residuals.  In 
raising the initial rating for the disorder from 10 percent 
to 30 percent, the October 1997 Board decision cited recent 
medical evidence to support a finding that the neurological 
deficit in the right upper extremity was consistent with 
moderate incomplete paralysis of the median nerve with the 
meaning of 38 C.F.R. § 4.124, Diagnostic Code 8515 but did 
not demonstrate severe incomplete paralysis.  After the 
veteran appealed the decision to the Court, the Secretary 
concluded, as a basis for the motion for remand, that the 
medical information of record may be inadequate, that the 
stated reasons and bases for the decision appeared to be in 
violation of Massey v. Brown, 7 Vet. App. 204, 208 (1996), 
and that readjudication was necessary.  

To effectuate the Court's order, the Board remanded the 
appeal as to this issue in November 1998, pointing out that 
the claim was to be considered under all codes under which an 
increased rating was potentially assignable, including 
Code 8510 (the upper radicular nerve group), Code 8511 (the 
middle radicular nerve group), Code 8512 (the lower radicular 
nerve group), Code 8513 (all radicular nerve groups), 
Code 8514 (the radial nerve), Code 8516 (the ulnar nerve), 
Code 8517 (the musculocutaneous nerve), and Code 8518 (the 
circumflex nerve).  The Board pointed out the necessity of a 
new examination and requested specific findings regarding the 
nerve groups affected, the manifestations of complete or 
incomplete paralysis of each nerve group, and the extent of 
functional impairment.  The ensuing examination, performed in 
May 1999, contained many irrelevant findings involving other 
body parts and only a limited discussion of the right upper 
extremity, with no specific discussion of the items raised in 
the Board remand.  The finding of median nerve 
contusion/compression might be interpreted as an opinion 
ruling out involvement of nerves covered by codes other than 
8515 but this is not explicitly stated, and the discussion is 
insufficient to permit the degree of analysis of the claim 
required to comply with the order of the Court.

C.  Arthritis of the Right Wrist.  

The Board explained in the November 1998 remand that as a 
result of the Court incorporating the Secretary's unopposed 
motion, it would proceed to address the issue of entitlement 
to service connection for arthritis of the wrist as an 
inextricably intertwined issue, despite its lack of 
jurisdiction over this matter under 38 U.S.C.A. § 7105.  The 
Board set forth, in paragraph 5 of the itemized instructions, 
a full recitation of the issues required of the RO to 
effectuate the Court's order.  No action on the arthritis 
issue was taken by the RO.  

As to this issue and the preceding issues as well, the August 
1999 supplemental statement of the case is inadequate.  The 
recitation of issues on the title page lists only the right 
shoulder issue.  Though the ensuing pages do contain a 
superficial discussion of the reflex sympathetic dystrophy 
issue, there is no mention of the arthritis issue at all.  It 
is not clear from the record whether the document was 
prepared as a decision document or as a notice document or 
both.  It was apparently created on August 24, 1999, and 
mailed the following day.  Among the actions taken on the 
case since the November 1998 remand, it cites "consideration 
of the claim on August 23, 1999, based on all the evidence of 
record," but the file contains no document dated August 23, 
1999.  The record contains neither a decisional document nor 
an original or supplemental statement of the case addressing 
the issue of entitlement to service connection for arthritis 
of the right wrist.  

In summary, despite the addition of some useful information 
to the file since the October 1997 and November 1998 remands, 
neither the medical reports nor the subsequent adjudication 
was responsive to the Board's specifications to such an 
extent as to constitute substantial compliance with the 
Board's instructions or to permit the heightened level of 
explanation necessary to comply with the terms of 

the Court order.  Accordingly, the case is again remanded to 
the RO for the following actions.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the remand in its entirety, 
including the explanatory paragraphs 
above the numbered instructions.  

2.  The RO should obtain any additional 
VA outpatient treatment records dated 
since October 1998, the date of the most 
recent records currently on file.

3.  The RO should arrange for the veteran 
to undergo a special VA orthopedic 
examination that complies with the 
specifications set forth in the Board's 
October 1997 remand.  The claims file 
must be provided to the examiner.  A copy 
of the instructions stated in the remand 
should be incorporated into the 
examination request.  The examiner should 
be requested to set forth his findings 
and conclusions in a manner that responds 
directly to the inquiries raised by the 
Board.  

4.  The veteran shoulder undergo a 
reexamination by a VA neurologist in the 
manner set forth in the November 1998 
remand.  The claims file must be provided 
to the examiner.  A copy of the 
instructions stated in the remand should 
be incorporated into the examination 
request.  The examiner should be 
requested to set forth his findings and 
conclusions in a manner that responds 
directly to the inquiries raised by the 
Board.  

5.  After completion of the foregoing, 
the RO should review and comply with the 
instructions set forth in the indented 
paragraph number 3 of the November 1998 
remand with respect to performance of any 
followup action necessary if the reports 
of the examinations are found to be 
inadequate for rating purposes.

6.  Once the record is determined to be 
complete and to comply with the Board's 
specifications, the RO should 
readjudicate the issues on appeal.  The 
action should include consideration of 
the issue of entitlement to service 
connection for arthritis of the right 
wrist.  Action on this issue should 
proceed in accordance with the 
instructions found in paragraph 5 of the 
Board's November 1998 remand.

7.  If the above adjudication of the 
issues on appeal results in less than a 
complete grant of the benefits sought on 
appeal, the RO should prepare a 
supplemental statement of the case and 
accord the veteran and his representative 
a reasonable period of time for reply.  
The rating board should expressly state 
why it selected one code over others in 
rating the service-connected 
disabilities.

No action on the part of veteran or his representative is 
required until further notice is provided.  The purpose of 
this remand is to obtain additional information and conform 
to the mandate of the Court.  The Board does not intimate any 
factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



